Smith, J.
(dissenting): I find myself unable to agree with the opinion of the majority. It puts too much stress on what the plaintiff should have seen when both cars were over a hundred feet from the intersection. I am not concerned as much about what happened then as I am about what happened at the intersection. That is where the collision took place and the plaintiff was damaged. Nobody seems to dispute the fact, that the plaintiff had entered the intersection and in fact was well across when the defendant entered it at a high rate of speed and caused the collision. It is too well *312settled to permit the argument that the car which entered the intersection first had the right of way. I am not impressed with the attempt to distinguish this case from that of Orr v. Hensy, 156 Kan. 614, 135 P. 2d 565.